                        Case 17-13354-AJC         Doc 80     Filed 12/17/20    Page 1 of 2




           ORDERED in the Southern District of Florida on December 16, 2020.



                                                               A. Jay Cristol, Judge
                                                               United States Bankruptcy Court
_____________________________________________________________________________
                                   UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                            MIAMI DIVISION

          In re:
          ARANZAZU VALLADARES                                        Case No.: 17-13354-AJC
                                                                     Chapter 13
                        Debtor.
                                          /

             ORDER GRANTING MOTION TO ALLOW PAYOFF OF BANKRUPTCY CASE
                                      (ECF 78)

                 THIS CAUSE came to be heard on December 15, 2020 upon the Debtor’s Motion to Allow
          Payoff of Bankruptcy Case (ECF 78). Based upon the record and with no party having appeared in
          opposition, it is ORDERED as follows:

                 1.     The Debtor’s Motion to Allow Payoff of Bankruptcy Case is GRANTED.
                 2.     The Debtor is authorized to payoff the Chapter 13 Plan.
                 3.     The amount necessary to complete the Debtor’s Chapter 13 Plan is $1,872.00.

                                                       ###
          Submitted by:
          Christian J. Olson, Esq.
          NOWACK & OLSON, PLLC
          8551 Sunrise Blvd., Suite 208
          Plantation, FL 33322
          (954) 349-2265
               Case 17-13354-AJC         Doc 80     Filed 12/17/20     Page 2 of 2




Copies furnished to:
Debtor’s Attorney Olson is directed to mail a conformed copy of this Order to all interested parties
immediately upon receipt.
